Citation Nr: 0807992	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  00-01 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974 and from October 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) and Board remand.  


FINDING OF FACT

The veteran's hearing loss is manifested by no more than 
Level I hearing acuity in the right ear, and Level V hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to a 
compensable evaluation for his service-connected bilateral 
hearing loss, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  The 
veteran is currently incarcerated.  VA is required to tailor 
its assistance to meet the particular circumstances of 
confinement, as incarcerated individuals are entitled to the 
same care and consideration given to their fellow veterans, 
and to ensure that the veteran is fully informed of the 
evidence needed to support his claim as well as the means and 
methods of providing this evidence.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991); Bolton v. Brown, 8 Vet. App. 185 
(1995).

Prior to the initial adjudication of the veteran's claim, the 
RO's July 1999 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although notice was not provided to the veteran prior to the 
initial adjudication of this claim informing him that a 
disability rating and an effective date would be assigned, 
the Board finds that the veteran has not been prejudiced.  
"In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
The letter also essentially requested that the veteran 
provide any evidence in his possession that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1).  Furthermore, subsequent 
letters from the RO to the veteran, dated in July 2002, 
August 2003, October 2004, April 2005, March 2006, and 
February 2007, adequately notified him as to the requirements 
needed to satisfy his claim for an increased rating herein.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  In addition, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA 
examination was provided to the veteran during a period of 
minimal security incarceration.  VA has repeatedly attempted 
to provide the veteran with an additional audiological 
examination.  However, all attempts have been unsuccessful.  
A November 1997 VA record stated that the facility at which 
the veteran is currently incarcerated is not equipped to 
complete the examination, nor would they transport the 
veteran to a VA Medical Center for examination.  Accordingly, 
the Board finds that VA has attempted every possible method 
of providing the veteran with an additional medical 
examination for his claim for a compensable evaluation for 
bilateral hearing loss.  As such, VA's duty to assist has 
been fulfilled.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. at 473. 

The veteran claims entitlement to a compensable evaluation 
for bilateral hearing loss.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  An 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

By an December 1996 Board decision, service connection for 
bilateral hearing loss was granted.  By a December 1996 
rating decision, the RO assigned a noncompensable evaluation 
under 38 C.F.R. § 4.86, Diagnostic Code 6100.  In June 1999, 
the veteran filed a claim for an increased evaluation.  By an 
August 1999 rating decision, the RO denied an increased 
evaluation.  In September 1999, the veteran filed a notice of 
disagreement.  In December 1999, the RO issued a statement of 
the case and the veteran perfected his appeal in January 
2000.  In March 2000, June 2000, March 2003, July 2004, and 
October 2007 supplemental statements of the case, the RO 
continued the noncompensable evaluation.  

VA treatment records from October 1991 through July 2001 
reveal complaints of and treatment for bilateral hearing 
loss.  In February 2000, the veteran underwent an 
audiological examination.  The report, however, contains 
uninterpreted puretone audiometry graphs which are not in a 
format that is compatible with VA guidelines and therefore 
cannot be considered.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (holding that the Board may not interpret 
graphical representations of audiometric data).

Private medical treatment records from October 1994 through 
August 2005 also note the veteran's complaints of bilateral 
hearing loss.  Audiological evaluations were performed in 
October 1994, August 2003, and September 2003.  Similarly, 
the reports from these audiological evaluations contain 
uninterpreted puretone audiometry graphs which are not in a 
format that is compatible with VA guidelines and therefore 
cannot be considered.  See Kelly, 7 Vet. App. at 474 (holding 
that the Board may not interpret graphical representations of 
audiometric data).

The only audiological examination of record which contains an 
interpreted audiological evaluation compatible with VA 
guidelines is an August 1999 VA audiological examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
65
75
80
LEFT
10
40
75
75
105

The puretone threshold average was 56 in the right ear and 74 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear, and 82 
percent in the left ear.  The examiner diagnosed asymmetric 
high frequency sensorineural hearing loss, left greater than 
right, with borderline normal to reduced word understanding 
ability.  The loss appeared cochlear in nature.

Pursuant to Board remand, in June 2007, the RO solicited a VA 
opinion to provide an interpretation of a January 2000 VA 
audiogram and a September 2003 private clinic audiogram to 
determine the current extent of the veteran's hearing loss.  
The VA examiner found that the September 2003 audiogram 
indicates that it did not follow sufficient VA protocol and 
guidelines for rating purposes.  The VA examiner found that 
"[n]o additional information can be afforded regarding the 
audiograms . . . ."  The VA examiner concluded that the 
August 1999 audiogram is still the most accurate information 
available at this time to rate the veteran's bilateral 
hearing loss.

The veteran's hearing loss as shown in the August 1999 VA 
audiological examination, results in Level I hearing acuity 
in the right ear, and Level V hearing acuity in the left ear.  
38 C.F.R. § 4.85, Table VI.  The assignment of a rating for 
hearing loss is achieved by a mechanical application of the 
Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  With a numeric 
designation of I for the right ear and V for the left ear, 
the point of intersection on Table VII requires assignment of 
a noncompensable rating under Diagnostic Code 6100.  The 
Board also notes that the veteran's hearing loss does not 
satisfy the "exceptional pattern" defined in 38 C.F.R. § 
4.86.  Accordingly, a compensable evaluation for bilateral 
hearing loss is not warranted at any time during the 
pertinent time period.  38 U.S.C.A. 5110 (West 2002); see 
also Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007). 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


